*226Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bennie A. Mack, Jr. petitions for a writ of mandamus, alleging the magistrate judge has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the magistrate judge to act. Our review of the district court’s docket reveals that the magistrate judge has issued a recommendation that Mack’s § 2255 motion be denied. Accordingly, because the magistrate judge has recently acted in Mack’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.